UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 DEREK A. JONES,

         Plaintiff,
                 v.                                        Civil Action No. 12-1454 (JEB)
 DISTRICT OF COLUMBIA WATER
 AND SEWER AUTHORITY,

         Defendant.


                                   MEMORANDUM OPINION

        Plaintiff Derek Jones filed this action in September 2012. After lengthy proceedings,

including a trip to the Court of Appeals, Defendant filed the instant Motion for Summary

Judgment on May 5, 2015. See ECF No. 57. Plaintiff moved for no fewer than four extensions

of time to oppose. See ECF Nos. 58, 59, 60, 61. The Court granted all, even after warning him

on the third extension that this would be the final one. See Minute Order of July 15, 2015.

Plaintiff has still never filed any opposition.

        As a result, the Court will treat Defendant’s Motion as conceded under LCvR 7(b) and

issue a contemporaneous Order granting judgment in its favor.



                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date: August 31, 2015




                                                  1